DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed on 03/22/2022. Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Issue:
The amend claim 1 recites “A method…comprising: receiving a physical downlink control channel (PDCCH) communication including scheduling information that schedules a physical downlink shared channel (PDSCH) communication, for the UE, and an uplink communication, to be used by the UE, in a same slot wherein the UE operates in full-duplex mode in the same slot…” [Emphasis Added.]
Analysis:
The claim limitations include receiving a PDCCH communication including the scheduling information, and the uplink communication in a same slot. The claim further recites “Operating in full-duplex mode in the same slot”. The claim language could be read in following ways:
Receiving the PDCCH communication including the scheduling information in a same slot,
Receiving the uplink communication in a same slot; or
Receiving both the PDCCH and the uplink communication in a same time slot.
More particularly, it is difficult to understand that which part of the communication/information is included in the same slot that is also considered as a time period or frame. Moreover, it is also unclear whether the communication of UL and PDCCH is operated in the same slot or the full-duplex mode is operated in the same slot. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. Claims 23, 28, and 30 are further rejected based on the same/similar analysis as discussed in above. Dependent claims 2-29 are rejected for the reasons presented above with respect to rejected claims 1, 23, 28, and 30, and in view of their dependence thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ENESCU (US 2021/0119688 A1) in view of SUN et al. (US 2021/0067295 A1), and further in view of Xi et al. (US 2020/0288479 A1).
Regarding Claim 1, ENESCU discloses a method of wireless communication performed by a user equipment (UE) (FIG. 12), comprising: 
receiving a physical downlink control channel (PDCCH) communication including scheduling information that schedules a physical downlink shared channel (PDSCH) communication for the UE (FIG. 4, PDSCH 440, [0093], “PDCCH 430 (particularly, Downlink Control Info (DCI) transmitted in PDCCH) provides resource allocation for PDSCH 440”, see also [0095]), and an uplink communication, to be used by the UE (See Fig. 11: Uplink transmissions between the UE 110 and gNB 170; ¶. [0134]); and
FIGS. 4 and 5, TX beam 420 and 510 (two downlink beams from gNB), wherein there is a threshold control in PDSCH beam indication, [0097], “time offset between the reception of the DCI and the corresponding PDSCH 440 may be equal to or greater than a threshold Threshold-Sched-Offset 460”; FIG. 7, [0102], wherein selecting/using a panel at a time is selecting/using a downlink beam for RSs measurements among a plurality of downlink beams as indicated by QCL type; [0113]-[0114], “source RSs in spatial QCL sense (QCL type 240, D) for downlink beam indication”) associated with an uplink beam to be used by the UE for uplink transmission (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; FIG. 11 and [0134], wherein a UE can determine an uplink transmission beam from receiving beam(s); [0144], “determine suitable UL transmit (TX) beams (and uplink beam pair links), … would be to configure UE 110 with multiple uplink sounding reference signal (SRS) resources for which the UE 110 can try different TX beams and the gNB 170 based on measurements from SRS transmissions would determine the best SRS resources and thus best TX beams to be used in UL”; see also [0145]-[0150]) based on identifying the uplink communication (See Fig. 11: ¶. [0134]).
Even though, ENESCU discloses the method wherein providing PDSCH for resource allocation for scheduling and selecting a DL beam for RSs measurements, ENESCU doesn’t explicitly teach the amended limitations “a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.”
However, SUN further teaches a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.” (SUN: See Fig. 3, @step 33, a resource occupied by the control channel or the reserved resource and a resource, a symbol, occupied by the shared channel, i.e., PDSCH, are at least partially overlapped. ¶. [0054]).
Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled as taught by SUN to have incorporated in the system of ENESCU, so that it would provide to solve problems of a poor demodulation performance of low-latency services caused by a DMRS transmission method in the related art. SUN: ¶. [0030].
Neither Enescu nor Sun explicitly discloses the communication(s) having in a same slot wherein the UE operates in full-duplex mode in the same slot.
However, Xi teaches the communication(s) having in a same slot (Xi: A scheduling offset may depend upon whether the corresponding NR-PDSCH allocation is scheduled in the same slot or a different slot as the scheduling assignment DCI. See ¶. [0088]) wherein the UE operates in full-duplex mode in the same slot (See Fig. 10: The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent, simultaneous, or the like. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the communication(s) having in a same slot wherein the UE operates in full-duplex mode in the same slot as taught by Xi to have incorporated in the system of ENESCU, so that it would provide to reduce an interference management unit to reduce and or substantially eliminate self-interference via either hardware (e.g., a choke) or signal processing via a processor (e.g., a separate processor (not shown) or via processor 118). Xi: ¶. [0043].

Regarding Claim 3, ENESCU discloses the method of claim 1, wherein the uplink beam is associated with the set of usable downlink beams and a set of unusable downlink beams (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; see [0144]). 

Regarding Claim 4, ENESCU discloses the method of claim 1, wherein the downlink beam corresponds to a Type D quasi co-location relationship (see FIG. 2). 

Regarding Claim 5, ENESCU discloses the method of claim 1, wherein the uplink beam corresponds to a sounding reference signal resource (see [0144], “configure UE 110 with multiple uplink sounding reference signal (SRS) resources”).

Regarding Claim 23, ENESCU discloses a method of wireless communication performed by a base station network entity, comprising:
transmitting a physical downlink control channel (PDCCH) communication including scheduling information that schedules a physical downlink shared channel (PDSCH) communication for the UE (FIG. 4, PDSCH 440, [0093], “PDCCH 430 (particularly, Downlink Control Info (DCI) transmitted in PDCCH) provides resource allocation for PDSCH 440”, see also [0095]), and an uplink communication, to be used by the UE (See Fig. 11: Uplink transmissions between the UE 110 and gNB 170; ¶. [0134]); and
selecting a downlink beam for reception of the PDSCH communication from a set of usable downlink beams (FIGS. 4 and 5, TX beam 420 and 510 (two downlink beams from gNB), wherein there is a threshold control in PDSCH beam indication, [0097], “time offset between the reception of the DCI and the corresponding PDSCH 440 may be equal to or greater than a threshold Threshold-Sched-Offset 460”; FIG. 7, [0102], wherein selecting/using a panel at a time is selecting/using a downlink beam for RSs measurements among a plurality of downlink beams as indicated by QCL type; [0113]-[0114], “source RSs in spatial QCL sense (QCL type 240, D) for downlink beam indication”) associated with an uplink beam to be used by the UE for uplink transmission (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; FIG. 11 and [0134], wherein a UE can determine an uplink transmission beam from receiving beam(s); [0144], “determine suitable UL transmit (TX) beams (and uplink beam pair links), … would be to configure UE 110 with multiple uplink sounding reference signal (SRS) resources for which the UE 110 can try different TX beams and the gNB 170 based on measurements from SRS transmissions would determine the best SRS resources and thus best TX beams to be used in UL”; see also [0145]-[0150]) based on identifying the uplink communication (See Fig. 11: ¶. [0134]).
Even though, ENESCU discloses the method wherein providing PDSCH for resource allocation for scheduling and selecting a DL beam for RSs measurements, ENESCU doesn’t explicitly teach the amended limitations “a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.”
However, SUN further teaches a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.” (SUN: See Fig. 3, @step 33, a resource occupied by the control channel or the reserved resource and a resource, a symbol, occupied by the shared channel, i.e., PDSCH, are at least partially overlapped. ¶. [0054]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a particular symbol that overlaps with 
Neither Enescu nor Sun explicitly discloses the communication(s) having in a same slot wherein the UE operates in full-duplex mode in the same slot.
However, Xi teaches the communication(s) having in a same slot (Xi: A scheduling offset may depend upon whether the corresponding NR-PDSCH allocation is scheduled in the same slot or a different slot as the scheduling assignment DCI. See ¶. [0088]) wherein the UE operates in full-duplex mode in the same slot (See Fig. 10: The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent, simultaneous, or the like. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the communication(s) having in a same slot wherein the UE operates in full-duplex mode in the same slot as taught by Xi to have incorporated in the system of ENESCU, so that it would provide to reduce an interference management unit to reduce and or substantially eliminate self-interference via either hardware (e.g., a choke) or signal processing via a processor (e.g., a separate processor (not shown) or via processor 118). Xi: ¶. [0043].

Regarding Claim 24, ENESCU discloses the method of claim 23, wherein the set of usable downlink beams is indicated to the base station by the UE (see FIG. 9, step 910). 

Regarding Claim 25, ENESCU discloses the method of claim 23, wherein the uplink beam is associated with the set of usable downlink beams and a set of unusable downlink beams (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; see [0144]).

Regarding Claim 26,  ENESCU discloses the method of claim 23, wherein the downlink beam corresponds to a Type D quasi co-location relationship (see FIG. 2). 

Regarding Claim 27, ENESCU discloses the method of claim 23, wherein the uplink beam corresponds to a sounding reference signal resource see [0144], “configure UE 110 with multiple uplink sounding reference signal (SRS) resources”).

Regarding Claim 28, ENESCU discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to: 
receive a physical downlink control channel (PDCCH) communication including scheduling information that schedules a physical downlink shared channel (PDSCH) communication for the UE (FIG. 4, PDSCH 440, [0093], “PDCCH 430 (particularly, Downlink Control Info (DCI) transmitted in PDCCH) provides resource allocation for PDSCH 440”, see also [0095]), and an uplink communication, to be used by the UE (See Fig. 11: Uplink transmissions between the UE 110 and gNB 170; ¶. [0134]); and
select a downlink beam for reception of the PDSCH communication from a set of usable downlink beams (FIGS. 4 and 5, TX beam 420 and 510 (two downlink beams from gNB), wherein there is a threshold control in PDSCH beam indication, [0097], “time offset between the reception of the DCI and the corresponding PDSCH 440 may be equal to or greater than a threshold Threshold-Sched-Offset 460”; FIG. 7, [0102], wherein selecting/using a panel at a time is selecting/using a downlink beam for RSs measurements among a plurality of downlink beams as indicated by QCL type; [0113]-[0114], “source RSs in spatial QCL sense (QCL type 240, D) for downlink beam indication”) associated with an uplink beam to be used by the UE for uplink transmission (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; FIG. 11 and [0134], wherein a UE can determine an uplink transmission beam from receiving beam(s); [0144], “determine suitable UL transmit (TX) beams (and uplink beam pair links), … would be to configure UE 110 with multiple uplink sounding reference signal (SRS) resources for which the UE 110 can try different TX beams and the gNB 170 based on measurements from SRS transmissions would determine the best SRS resources and thus best TX beams to be used in UL”; see also [0145]-[0150]) based on identifying the uplink communication (See Fig. 11: ¶. [0134]).
Even though, ENESCU discloses the method wherein providing PDSCH for resource allocation for scheduling and selecting a DL beam for RSs measurements, ENESCU doesn’t explicitly teach the amended limitations “a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.”
However, SUN further teaches a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.” (SUN: See Fig. 3, @step 33, a resource occupied by the control channel or the reserved resource and a resource, a symbol, occupied by the shared channel, i.e., PDSCH, are at least partially overlapped. ¶. [0054]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a particular symbol that overlaps with 
Neither Enescu nor Sun explicitly discloses the communication(s) having in a same slot wherein the UE operates in full-duplex mode in the same slot.
However, Xi teaches the communication(s) having in a same slot (Xi: A scheduling offset may depend upon whether the corresponding NR-PDSCH allocation is scheduled in the same slot or a different slot as the scheduling assignment DCI. See ¶. [0088]) wherein the UE operates in full-duplex mode in the same slot (See Fig. 10: The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent, simultaneous, or the like. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the communication(s) having in a same slot wherein the UE operates in full-duplex mode in the same slot as taught by Xi to have incorporated in the system of ENESCU, so that it would provide to reduce an interference management unit to reduce and or substantially eliminate self-interference via either hardware (e.g., a choke) or signal processing via a processor (e.g., a separate processor (not shown) or via processor 118). Xi: ¶. [0043].

Regarding Claim 30, ENESCU discloses a network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to:
a physical downlink control channel (PDCCH) communication including scheduling information that schedules a physical downlink shared channel (PDSCH) communication for the UE (FIG. 4, PDSCH 440, [0093], “PDCCH 430 (particularly, Downlink Control Info (DCI) transmitted in PDCCH) provides resource allocation for PDSCH 440”, see also [0095]), and an uplink communication, to be used by the UE (See Fig. 11: Uplink transmissions between the UE 110 and gNB 170; ¶. [0134]); and
select a downlink beam for reception of the PDSCH communication from a set of usable downlink beams (FIGS. 4 and 5, TX beam 420 and 510 (two downlink beams from gNB), wherein there is a threshold control in PDSCH beam indication, [0097], “time offset between the reception of the DCI and the corresponding PDSCH 440 may be equal to or greater than a threshold Threshold-Sched-Offset 460”; FIG. 7, [0102], wherein selecting/using a panel at a time is selecting/using a downlink beam for RSs measurements among a plurality of downlink beams as indicated by QCL type; [0113]-[0114], “source RSs in spatial QCL sense (QCL type 240, D) for downlink beam indication”) associated with an uplink beam to be used by the UE for uplink transmission (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; FIG. 11 and [0134], wherein a UE can determine an uplink transmission beam from receiving beam(s); [0144], “determine suitable UL transmit (TX) beams (and uplink beam pair links), … would be to configure UE 110 with multiple uplink sounding reference signal (SRS) resources for which the UE 110 can try different TX beams and the gNB 170 based on measurements from SRS transmissions would determine the best SRS resources and thus best TX beams to be used in UL”; see also [0145]-[0150]) based on identifying the uplink communication (See Fig. 11: ¶. [0134]).
Even though, ENESCU discloses the method wherein providing PDSCH for resource allocation for scheduling and selecting a DL beam for RSs measurements, ENESCU doesn’t explicitly teach a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.”
However, SUN further teaches a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.” (SUN: See Fig. 3, @step 33, a resource occupied by the control channel or the reserved resource and a resource, a symbol, occupied by the shared channel, i.e., PDSCH, are at least partially overlapped. ¶. [0054]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled as taught by SUN to have incorporated in the system of ENESCU, so that it would provide to solve problems of a poor demodulation performance of low-latency services caused by a DMRS transmission method in the related art. SUN: ¶. [0030].
Neither Enescu nor Sun explicitly discloses the communication(s) having in a same slot wherein the UE operates in full-duplex mode in the same slot.
However, Xi teaches the communication(s) having in a same slot (Xi: A scheduling offset may depend upon whether the corresponding NR-PDSCH allocation is scheduled in the same slot or a different slot as the scheduling assignment DCI. See ¶. [0088]) wherein the UE operates in full-duplex mode in the same slot (See Fig. 10: The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent, simultaneous, or the like. ¶. [0043]).
.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6-12, 29 are rejected under 35 U.S.C. 103 as being unpatentable over ENESCU in view of XI (US 2020/0288479).
Regarding Claims 2 and 29, ENESCU discloses the method of claims 1 and 28. 
ENESCU fails to disclose: wherein the set of usable downlink beams is determined based at least in part on self-interference associated with full duplex communication by the UE in the one or more symbols.
However, XI teaches:  wherein the set of usable downlink beams is determined based at least in part on self-interference associated with full duplex communication by the UE in the one or more symbols (see [0043], “The full duplex radio may include an interference management unit to reduce and or substantially eliminate self-interference via either hardware (e.g., a choke) or signal processing via a processor (e.g., a separate processor (not shown) or via processor 118)”; see [0120]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XI, in order to reduce and or substantially eliminate self-interference in selection for PDSCH bean reception as suggested by XI (see [0043] and [0120])

Regarding Claim 6, ENESCU discloses the method of claim 1.
ENESCU discloses: determining that a length of time from a physical downlink control channel (PDCCH) communication, that schedules the PDSCH communication, to the PDSCH communication satisfies a threshold (see FIGS. 4-5 and associated paragraphs). 
ENESCU does not disclose: determining whether a downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam associated with the uplink beam based at least in part on determining that the length of time satisfies the threshold; and selecting the downlink beam for reception of the PDSCH communication based at least in part on determining that the length of time satisfies the threshold and determining whether the downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam.
However, XI teaches: determining whether a downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam associated with the uplink beam based at least in part on determining that the length of time satisfies the threshold (see FIG. 8, step 804, “scheduling offset”, and [0134]-[0156]); and selecting the downlink beam for reception of the PDSCH communication based at least in part on determining see FIG. 8, step 806, “scheduling offset”, and [0134]-[0156]).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XI, in order to reduce and or substantially eliminate self-interference in selection for PDSCH bean reception as suggested by XI (see [0043] and [0120])

Regarding Claim 7, modified ENESCU discloses the method of claim 6. 
modified ENESCU further discloses: wherein selecting the downlink beam for reception of the PDSCH communication comprises: selecting the downlink beam of the PDCCH communication that schedules the PDSCH communication if the downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam (see FIG. 8, step 806). 

Regarding Claim  8, modified ENESCU discloses the method of claim 7. 
ENESCU further discloses: wherein the set of downlink beams associated with the UE is one of a set of activated downlink beams for the UE or a set of configured downlink beams for the UE (see[0089], “the CORESET is associated with more than one TCI state, MAC-CE level activation signaling may be used to control which one of the multiple TCI states is active at a time per CORESET”, [0103], [0109]). 

Regarding Claim 9, modified ENESCU discloses the method of claim 7. 
see FIG. 2, TCI index). 

Regarding Claim 10, modified ENESCU discloses the method of claim 6. 
modified ENESCU further discloses: wherein the PDCCH communication does not indicate a downlink beam to be used for the PDSCH communication (see XI: FIG, 8, wherein there is a control parameter for determination of PDCCH). 

Regarding Claim 11, modified ENESCU discloses the method of claim 6. 
modified ENESCU does not disclose: wherein the PDCCH communication indicates a downlink beam to be used for the PDSCH communication but an amount of time for the UE to switch to the downlink beam for the PDSCH communication is less than a minimum PDCCH decoding time that is supported by the UE. 
However, XI further teaches: wherein the PDCCH communication indicates a downlink beam to be used for the PDSCH communication but an amount of time for the UE to switch to the downlink beam for the PDSCH communication is less than a minimum PDCCH decoding time that is supported by the UE (see[0087]-[0089], “Threshold K may also be a value of estimated time duration for a WTRU performing TCI decoding, blind decoding, RF tuning, beam switching”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XI, in order to reduce and or substantially eliminate self-interference in selection for PDSCH bean reception as suggested by XI (see [0043] and [0120]).

Regarding Claim 12, modified ENESCU discloses the method of claim 6.
modified ENESCU discloses: wherein the threshold is a beam switching timing threshold supported by the UE (see XI: [0087]-[0089]). 

Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 and 19-22 are objected by virtue of their dependency of Claim 13 or 18. 


Response to Arguments
In response to the amendment as filed on 03/22/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 
/SAI AUNG/
Primary Examiner, Art Unit 2416